This conviction was for violation of the local option law.
The bills of exception were filed something like 183 days after adjournment of the court, and no reasons assigned why this delay. The statement of facts was filed about 150 days after the adjournment of court, and no reason given why the same was not filed in time. With the record in this condition none of these matters can be entertained nor considered. In the absence of a statement of facts and bills of exception there is nothing that this court can revise.
The judgment is affirmed.
Affirmed.